Title: To John Adams from Philip Mazzei, 24 May 1787
From: Mazzei, Philip
To: Adams, John


          
            Dear Sir,
            Paris, 24. May 1787.
          
          The information I have found in your letters has been of a great service to me, the last of the 1st. inst. not excepted, ’though you suppuse in it quite the reverse. I beg you to accept my hearty thanks for it. I have been highly pleased with your undertaking the defence of our governments, especially as I have been assured by Col. Smith that you intend to compleat the work. I am extremely obliged to you, Sir, for the first volume, which you did me the honour to send me. There are several people, who have applyed to government for the liberty of publishing the translation of it. All your Friends, as far as I Know, wish that it may not be executed by bad hands. To

prevent it, we have engaged an honest book-seller to publish an advertisement, in which he promises to give the Public a good translation with annotations. To proceed in a manner, as to guard against a bad one, or at least to prevent it being published before the one, which we will endeavour to have executed as well as possible, it is desirable that you would be so Kind as to send us, from time to time, the sheets which are printed, without delaying untill the whole is done. Persuaded that you will contribute to prevent your own child being disfigured, I hope you will favour us in our request.
          With my most respectfull compliments to Mrs. Adams, & Mrs. Smith, I am most sincerely & respectfully, / Dear Sir, / Your Excellency’s most Hmble / & most Obedt. Sert.
          
            Philip Mazzei
          
        